Citation Nr: 0523062	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
schizoaffective disorder.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active service from September 1988 to 
November 1992.  He was also in the Naval Reserve with a 
period of Annual Training in April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appellant is unrepresented in his appeal.  



FINDINGS OF FACT

1.  In a decision dated in December 2001, the RO denied 
service connection for schizoaffective disorder (claimed as 
bipolar disorder/depression); the appellant disagreed with 
that decision, and the RO issued a statement of the case in 
May 2003; the appellant did not timely file his substantive 
appeal.  

2.  No evidence pertaining to service connection for 
schizoaffective disorder has been added to the record since 
the RO confirmed and continued the December 2001 rating in 
its May 2003 statement of the case.  


CONCLUSION OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2004).  

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in October 2003, the RO 
explained that service connection had previously been denied 
for schizoaffective disorder in a December 2001 decision, the 
appeal period had expired, and the decision was final.  The 
RO notified the appellant that for VA to reconsider the 
issue, new and material evidence was needed.  The RO informed 
the appellant what the evidence must show to establish 
entitlement for service-connected compensation benefits for 
schizoaffective disorder and also set out the definition of 
new and material evidence pertaining to his claim.  The RO 
notified the appellant that he should identify the name of 
the person, agency, or company who had records that he 
thought would help decide his claim and that he should 
provide the address of the person, agency or company and 
identify the approximate time frame covered by the records.  
The RO notified the appellant that he should send any medical 
reports he had.  The RO notified the appellant that if he 
wanted VA to attempt to obtain medical reports from any 
doctors or hospitals, he should complete and return release 
authorization forms.  In addition, the RO notified the 
appellant that he should furnish the dates and places where 
he had received treatment at a VA facility or a military 
medical facility after release from active duty and that VA 
would obtain the report(s).  The RO also told the appellant 
that he could help with his claim by providing any additional 
information or by telling VA about evidence he wanted VA to 
try to get for him.  

Elsewhere in the October 2003 letter, the RO notified the 
appellant that VA is responsible for getting relevant records 
from any Federal agency and that this might include medical 
records from the military, from VA hospital (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The RO also notified the 
appellant that on his behalf, VA would make reasonable 
efforts to get relevant records not held by a Federal agency 
and that this might include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  The RO told the appellant that he must 
give VA enough information about these records so that it 
could request them from the agency or person who had them and 
that he must submit release authorization forms for medical 
evidence from private doctors and hospitals.  The RO notified 
the appellant that it was still his responsibility to support 
his claim with appropriate evidence and that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that the RO did not explicitly request that 
the appellant submit any evidence in his possession that 
pertains to his claim.  The Board finds, however, that the 
RO's letter was in substantial compliance with the fourth 
notice element, as set forth in 38 C.F.R. § 3.159(b), because 
it notified the appellant he should submit or identify any 
evidence supporting his claim and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain information and evidence supporting the 
claim and possibly leading to such information and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004)(harmless error).  

As to the duty to assist, the Board notes that the appellant 
has neither submitted nor identified any evidence in support 
of his current claim.  The RO and the Board have reviewed the 
service medical records, private medical records, and VA 
medical records already in the claims file, and VA has 
assisted the appellant by providing a statement of the case 
that informed him of the laws and regulations relevant to his 
claim.  While VA assistance includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide a claim, that requirement applies to a claim to reopen 
a finally adjudicated claim only if new and material evidence 
is presented or secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Service connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  As is outlined in 38 C.F.R. § 
3.303(a), service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2004).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released there from 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R § 3.1(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakeres.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In a December 2001 rating decision, the RO denied service 
connection for schizoaffective disorder on the basis that 
there was no evidence of the disability during active duty 
and no evidence relating the mental disorder to active duty.  
The RO notified the appellant of that decision and his 
appellate rights in a letter dated in December 2001.  The 
appellant filed a notice of disagreement, and the RO issued a 
statement of the case in May 2003.  The appellant filed a VA 
Form 9, Appeal to Board of Veterans' Appeals, which the RO 
received in September 2003.  In a letter dated in September 
2003, the RO notified the appellant that he had submitted his 
VA Form 9 after the expiration of the appeal period and told 
him it was accepting his correspondence as an application to 
reopen his claim for service connection for schizoaffective 
disorder.  With the September 2003 letter, the RO notified 
the appellant of his appellate rights on the timeliness 
matter, but the appellant did not file a notice of 
disagreement with that determination.   As the appellant did 
not perfect his appeal of the December 2001 RO rating 
decision, that decision became final.  38 U.S.C.A. § 7105(c).  

Evidence of record at the time of the December 2001 rating 
decision and when the RO issued the May 2003 statement of the 
case included the appellant's service medical records, 
private medical records, VA medical records, and medical 
records associated with the appellant's claim for Social 
Security disability benefits.  In conjunction with his claim, 
the appellant stated that he first started seeing a 
psychologist, Dr. Kent Herbert, in April 1996 while he was on 
his two-weeks of annual training in the Reserve.  Although 
requested to do so, Dr. Herbert did not provide copies of 
treatment records, and the appellant requested that his claim 
be decided without those records.  

Service medial records, which were in the file at the time of 
the prior denial of service connection for schizoaffective 
disorder, show no complaint, finding or diagnosis of any 
psychiatric disorder during the appellant's service from 
September 1988 to November 1992.  At an examination for the 
Naval Reserve in September 1995, psychiatric evaluation was 
described as normal.  A service medical record entry dated in 
mid-April 1996 shows that at that time the appellant reported 
that to his knowledge there had been no significant change in 
his health since this last physical examination in September 
1995 and that he was not taking any prescription medications 
at that time.  In an entry dated in late April 1996, the 
appellant certified that he had had no illness or injury 
while performing "AT."  On the same date, an examiner 
reported that the appellant was physically qualified for 
release from "AT."

Private medical records in the claims file at the time of the 
prior decision show that the appellant was hospitalized at 
Antelope Valley Hospital in July 1996 with a referral from 
his outpatient psychologist, Dr. Kent Herbert.  At discharge, 
the Axis I diagnosis was major depressive disorder, severe 
with suicidal ideation and psychotic features in remission, 
rule out chronic paranoid schizophrenia with acute 
exacerbation, rule out generalized anxiety disorder.  Other 
private treatment records show various diagnoses, and VA 
treatment records dated from July 2000 through May 2003 show 
that the appellant was diagnosed as having schizoaffective 
disorder, mixed type.  Included in the VA treatment records 
was a report by the appellant in February 2002 that he 
started having trouble with schizophrenia and associated 
issues while he was serving his two weeks of active duty with 
the Naval Reserve in California.  The appellant reported he 
was seen by non-military doctors at the time but that the 
reserve unit did not pay much attention to the situation.  
Other than such history and the appellant's contentions, the 
claims file included no medical or other evidence that 
related the appellant's current psychiatric disability, 
diagnosed as schizoaffective disorder, to active service or 
any incident of active service.  

As noted above, the RO accepted the VA Form 9 that it 
received in September 2003 as the appellant's application to 
reopen his claim for service connection for schizoaffective 
disorder.  As outlined earlier, in its October 2003 letter, 
the RO provided the appellant the definition of new and 
material evidence and notified him that to substantiate his 
claim, he should submit or identify such evidence.  A VA Form 
119, Report of Contact, shows that the appellant telephoned 
the RO in late October 2003 and stated that VA had spent the 
past year collecting evidence about his condition, that he 
had also sent evidence, and that VA had all the evidence it 
needed.  He stated he had no further evidence to submit.  On 
his current VA Form 9, Appeal to Board of Veterans' Appeals, 
received in April 2004, the appellant argued that he had 
previously identified and provided enough evidence to grant 
his claim and that VA did not need any more information.  

It is not in dispute that absolutely no information or 
evidence pertaining to the issue of entitlement to service 
connection for schizoaffective disorder has been added to the 
record since the RO last denied the claim in December 2001 
and confirmed that denial in its statement of the case in May 
2003.  All the evidence submitted by the appellant had been 
considered by the RO.  In the absence of any additional 
evidence, the claim may not be reopened as a matter of law.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should be 
denied based on lack of legal merit if there is no 
entitlement under the law).  As such, the appeal must be 
denied.  If at some point in the future, the appellant 
obtains additional evidence which he feels is new and 
material, he may submit it to the RO to reopen his claim for 
service connection.


ORDER

New and material evidence not having been presented, service 
connection for schizoaffective disorder is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


